Title: To James Madison from Thomas W. Fox, 10 May 1802 (Abstract)
From: Fox, Thomas W.
To: Madison, James


10 May 1802, Falmouth. Reports arrival of many American ships at Falmouth with cargoes of flour, most of which have been forwarded to Spain; a few have been forwarded to Le Havre. In England the markets are “abundantly supplied.” “It is said that English Ships with Flour, are not permitted to land their Cargoes in France. Freights and Seamen’s Wages are falling fast, and Trade is dull in England. The Wheat in the ground in this Neighbourhood looks very indifferent for want of rain.”
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 1). 1 p. Signed by Thomas W. Fox “for Rob: W. Fox.” Thomas W. Fox regularly acted as deputy for his brother Robert during the latter’s frequent trips to the country (Thomas W. Fox to Rufus King, 18 Jan. 1797, 2 July 1798, 18 July 1799 [ibid.]).



   
   A full transcription of this document has been added to the digital edition.

